DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Examiner’s Comments
The Patent Board’s decision filed on 03/14/2022, with respect to the rejection(s) of the claim(s) 1-21 have been considered and are persuasive. Examiner acknowledged that claims 1-21 are reversed.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-5 and 20-21, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “the first end of the outer trace positioned adjacent to the second end of the inner trace, and the second end of the outer trace coupled to a feed for the antenna; wherein the inner trace and the outer trace are positioned along a periphery of a wearable device and coupled to a ground; and wherein the antenna is a coupled loop antenna.” as recited in claim 1.
In regards to claims 6-11, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “a cover configured to enclose the internal cavity of the housing; a carrier, the carrier positioned within the internal cavity of the housing along a periphery of the internal cavity; a first antenna for a first frequency band, the first antenna being a coupled loop antenna attached to the carrier at a first location, the first antenna comprising: an outer trace, the outer trace having a first end and a second end, wherein the first end of the outer trace is coupled to a feed for the first antenna; and an inner trace, the inner trace having a first end positioned adjacent to the second end of the outer trace.” as recited in claim 6.
In regards to claims 12-19, the prior art of record does not teach or fairly suggest an apparatus along with other claim features “the outer trace having a first end coupled to a feed for the first antenna and the inner trace having a first end positioned adjacent to the second end of the outer trace; a second antenna for a second frequency band, the second antenna being a monopole antenna having a first end configured to serve as a feed for the first antenna; and wherein the first and second antennas are positioned along a periphery of a wearable device and coupled to a common ground” as recited in claim 12.
The claim in the application are deemed to be directed to an nonobvious improvement over the prior art Naka et al [US 2019/0265655 A1] who teaches a portable radio-controlled watch includes a watch glass, an antenna that is formed on a backside of a circumference of the watch glass so as to be along the circumference, a feeder electrode adjacent to the antenna, a receiving circuit, an antenna connecting line that is at least a part of a connection circuit connecting the feeder electrode with the receiving circuit, where the antenna connecting line is directly connected to a back surface of the feeder electrode and extends in a direction away from the watch glass, and a dielectric that is disposed below the antenna and covers at least a part of the antenna in a plan view.
The primary reason of allowance of the claims is improvement with (1) the first end of the outer trace positioned adjacent to the second end of the inner trace, and the second end of the outer trace coupled to a feed for the antenna; wherein the inner trace and the outer trace are positioned along a periphery of a wearable device and coupled to a ground; and wherein the antenna is a coupled loop antenna (2) a cover configured to enclose the internal cavity of the housing; a carrier, the carrier positioned within the internal cavity of the housing along a periphery of the internal cavity; a first antenna for a first frequency band, the first antenna being a coupled loop antenna attached to the carrier at a first location, the first antenna comprising: an outer trace, the outer trace having a first end and a second end, wherein the first end of the outer trace is coupled to a feed for the first antenna; and an inner trace, the inner trace having a first end positioned adjacent to the second end of the outer trace (3) the outer trace having a first end coupled to a feed for the first antenna and the inner trace having a first end positioned adjacent to the second end of the outer trace; a second antenna for a second frequency band, the second antenna being a monopole antenna having a first end configured to serve as a feed for the first antenna; and wherein the first and second antennas are positioned along a periphery of a wearable device and coupled to a common ground.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844